The following opinions were filed February 6, 1923:
Owen, J.
Sub. (3) of sec. 62.09, Stats., reads:
“(3) Manner of choosing, (a) The mayor, treasurer, comptroller or officer performing the duties of comptroller, aldermen, supervisors and justices of the peace shall be elected by the voters. In case the whole number of justices of the peace provided for by this subsection shall not have been elected, the mayor of such city may appoint the remaining number of justices who shall hold their offices until the first of May following the next succeeding judicial election.
“(b) The other officers shall be selected in the manner in, force at the time of the enactment of chapter 62 of the statutes until the method of their selection shall be changed in the manner following:
“1. The council may fix the method of their selection by ordinance approved by the electors. Such ordinance may provide for appointment by the mayor only upon confirmation by the council.
“2. The council shall submit the question of changing the method of selection of any such other officer upon petition therefor by fifteen per cent, of the electors, and if a majority of the electors voting thereon vote for the method specified in such petition such officer shall thereafter be so selected.
“3. In cities of the fourth class, upon petition therefor by thirty per cent, of the electors filed with the clerk not less than fifteen days before any regular city election, any such other officer shall be elected by thé people at the succeeding election and thereafter. Upon like petition signed by a majority of the electors the council may by ordinance provide for appointment by the mayor subject to confirmation by the council.”
*205The city of Seymour is a city of the fourth class, and the question here presented involves the construction of par. 3 of sub. (3) above quoted. It will be noted that it provides for two petitions, one by thirty per cent, of the electors, the other by a majority. The filing of the thirty per cent, petition requires the election of the minor city officers. Upon the filing of the petition signed by a majority of the voters “the council may by ordinance provide for appointment by the mayor subject to confirmation by the council.” In the instant case the thirty per cent, petition was filed on March 16th. Two days later a majority petition was filed pursuant to which an ordinance was duly adopted and published on the 23d day of March providing the appointive method. Under these circumstances, how were the minor city officers of the city of Seymour thereafter to be chosen ?
The statutory provision involved is certainly confusing. The result would be plain if only one petition were filed. But it is not entirely clear whether the legislature intended that the petition first filed, or the majority petition, should settle the matter, or whether the manner of choosing these officers should change with the filing of alternate petitions month after month or year after year. The statute is susceptible to the construction that one petition may be filed after another, resulting in chaos and confusion, but it is difficult to believe that such was the legislative intent. Such a possibility could give rise to a most unusual if not absurd situation, and we are not disposed to hold that it was the legislative purpose to permit thirty per cent, of the electors to nullify the will of the majority after a method of selecting officers has once been established in obedience to the desires of a majority of the electors.
It seems to have been the legislative purpose to construct a plan by which the manner of choosing minor city officers should accord with the desires of the electors of a given city based on local situations and necessities. In recognition of *206the democracy involved in the popular choice of city officers, provision is made for their election if thirty per cent, of the electors should indicate a desire that such officers be so chosen. However, in recognition of a common belief, evidenced not only by the provisions of the general charter law but by the provisions of a great majority of special city charters, that the appointment of such minor officers is in accordance with a better public policy, their appointment is authorized when a majority of the electors petition therefor, and when, after such petition, the common council sees fit to enact an ordinance so providing. The legislative plan is: 1. To permit thirty per cent, of the voters to invoke the elective method. 2. This method, 'however, is not to obtain if (a) it be disapproved by a majority of the electors so expressing themselves in the form of a petition; and (b) the common council, by ordinance, provide for the appointive system.
The ordinance published March 23, 1922, established • the appointive system for the selection of city officers in the city of Seymour. A writ of mandamus compelling the city clerk to give notice of the election of such city officers at the ensuing city election could not issue. The alternative ■ writ was therefore property quashed, and the judgment should be affirmed.
The thought naturally arises whether the appointive system of selecting city officers is now permanently intrenched in the city of Seymour until changed by legislative- action. To those who may be interested in this question, we suggest a consideration of paragraph 2 above quoted, without assuming to indicate whether the method therein provided may be made operative to change the system now established in that city. At any .rate, it cannot be changed by a thirty per cent, petition.
By the Court. — Judgment affirmed.